DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glaser (US. Pub. No. 2017/0323543 A1) in view of Stumpe et al. (US. 10,339,193 B1; hereinafter “Stumpe”)

Regarding claim 1, Glaser teaches a method carried out by a system including a computing device and a video camera communicatively connected with the computing device (see Glaser, fig. 5, camera 100, server 503), the method comprising: 
with the video camera, continuously monitoring a display component of a display device for display of a first particular image (see Glaser, para. [0058], CCTV, PWM image), wherein the display device is external to the computing device and the video camera (see Glaser, fig. 4, display 400, camera 100); and 
upon detecting that the first particular image ceases being displayed after having been detected in the display component during the monitoring (see Glaser, para. [0055], absence of the PWM), recording information indicative of at least the first particular image (see Glaser, fig. 8, image frames 803,804, para. [0045]) and a first timestamp marking a first time (see Glaser, para. [0069], real time stamps).
Glaser is silent to teaching that wherein the first timestamp marking a first time at which the first particular image ceased being displayed in the display component.
In the same field of endeavor, Stumpe teaches a method wherein the first timestamp marking a first time at which the first particular image ceased being displayed in the display component (see Stumpe, col. 13, lines 30-55, timestamp of new images indicative of new business logo displayed and ceased of old business logo).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Glaser with the teaching of Stumpe in order to maintain accurate information by providing timestamps of events (see Stumpe, col. 1, lines 5-15). 

Regarding claim 2, the combination of Glaser and Stumpe teaches the method of claim 1, further comprising: 
detecting that a second particular image has begun to be displayed in the display component of the display device (see Stumpe, fig. 6, 422, 412); and 
recording information indicative of at least the second particular image and a second timestamp marking a second time at which the second particular image began being displayed in the display component (see Stumpe, fig. 7, 718, new image and new image time stamp).

Regarding claim 3, the combination of Glaser and Stumpe teaches the method of claim 2, wherein the second time is one of: prior to the first time, equal to the first time, or after the first time (see Stumpe, col. 11, lines 30-45).

Regarding claim 4, the combination of Glaser and Stumpe teaches the method of claim 1, wherein continuously monitoring the display component of the display device for display of the first particular image comprises: 
capturing video images of the first particular image in a first sequence of video frames in an image plane of the video camera (see Glaser, fig. 8, camera 1, 2, images 803,804, para. [0045]); and 
for each respective video frame of at least a first subset of the first sequence of video frames, computationally comparing the video image of the first particular image captured in the respective video frame with a first template image (see Stumpe, fig. 7, 712), and 
wherein detecting that the first particular image ceases being displayed after having been detected in the display component during the monitoring comprises: 
detecting at least one failed computational comparison for which the captured image of the first particular image fails to match the first template image to within a first matching threshold (see Stumpe, col. 13, new business, low confidence score), wherein the at least one failed computational comparison follows one or more consecutive affirming computational comparisons for each of which the captured image of the first particular image matches the first template image to within the first matching threshold (see Stumpe, high confidence score, the same business operating, update reference image, col. 13).

Regarding claim 5, the combination of Glaser and Stumpe teaches the method of claim 2, wherein detecting that the second particular image has begun to be displayed in the display component of the display device comprises: during the continuous monitoring, determining that the second particular image that matches a second template image to within a second matching (see Stumpe, col. 13, fig. 7, 712 comparison, 718 update; comparison based on updated reference images).

Regarding claim 6, the combination of Glaser and Stumpe teaches the method of claim 5, wherein the second time is no earlier than the first time, and wherein the method further comprises: at the first time, ceasing continuously monitoring the display component of the display device for display of the first particular image; and at the second time, beginning continuously monitoring the display component of the display device for display of the second particular image (see Stumpe, fig. 7, 718, update reference images according to the new images).

Regarding claim 7, the combination of Glaser and Stumpe teaches the method of claim 6, wherein continuously monitoring the display component of the display device for display of the second particular image comprises: capturing video images of the second particular image in a second sequence of video frames in the image plane of the video camera (see Glaser, fig. 7); and for each respective video frame of at least a second subset of the second sequence of video frames, computationally comparing the video image of the second particular image captured in the respective video frame with the second template image (see Stumpe, fig. 7, 712, 718).

Regarding claim 8, the combination of Glaser and Stumpe teaches the method of claim 7, further comprising: detecting at least one failed further computational comparison for which the captured image of the second particular image fails to match the second template image to within the second matching threshold, wherein the at least one failed further computational comparison follows one or more further consecutive affirming computational comparisons for each of which the captured image of the second particular image matches the second template image to within the second matching threshold; and recording information indicative of at least the second particular image and a further second timestamp marking a further second time at which the second particular image ceased being displayed in the display component (see Stumpe, high confidence score, the same business operating, update reference image, col. 13, continuous updates).

Regarding claim 9, the combination of Glaser and Stumpe teaches the method of claim 1, wherein the first particular image is displayed in a sub-region of the display component, and wherein continuously monitoring the display component of the display device for display of the first particular image comprises continuously monitoring only the sub-region of the display component of the display device for display of the first particular image (see Stumpe, fig. 6, image 400, sub region 610, 620).

Regarding claim 10, the combination of Glaser and Stumpe teaches the method of claim 4, wherein computationally comparing the video image of the first particular image captured in the respective video frame with a first template image comprises applying normalized cross correlation template matching to video image data captured in the image plane (see Stumpe, fig. 5, col. 11, lines 5-20, image orientation normalization).

Regarding claim 11, the combination of Glaser and Stumpe teaches the method of claim 4, wherein computationally comparing the video image of the first particular image captured in the respective video frame with a first template image comprises inputting video image data captured in the image plane to an artificial neural network application configured for image recognition and trained with an image of the first template image (see Glaser, para. [0067]).

Regarding claim 12, Glaser teaches a system comprising: one or more processors; a video camera (see Glaser, fig. 5, camera 100, server 503); and memory storing instructions that, when executed by the one or more processors, cause the system to carry out operations including: 
with the video camera, continuously monitoring a display component of a display device for display of a first particular image (see Glaser, para. [0058], CCTV, PWM image), wherein the display device is external to the computing device and the video camera (see Glaser, fig. 4, display 400, camera 100); and 
upon detecting that the first particular image ceases being displayed after having been detected in the display component during the monitoring (see Glaser, para. [0055], absence of the PWM), recording information indicative of at least the first particular image (see Glaser, fig. 8, image frames 803,804, para. [0045]) and a first timestamp marking a first time (see Glaser, para. [0069], real time stamps).
Glaser is silent to teaching that wherein the first timestamp marking a first time at which the first particular image ceased being displayed in the display component.
In the same field of endeavor, Stumpe teaches a system wherein the first timestamp marking a first time at which the first particular image ceased being displayed in the display component (see Stumpe, col. 13, lines 30-55, timestamp of new images indicative of new business logo displayed and ceased of old business logo).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Glaser with the teaching of Stumpe in order to maintain accurate information by providing timestamps of events (see Stumpe, col. 1, lines 5-15). 

	Regarding claims 13-19, the dependent claims are interpreted and rejected for the same reasons as set forth above in claims 4, 2, 6, 7, 9, 10, 11, respectively. 

Regarding claim 20, Glaser teaches a non-transitory computer-readable storage medium, having stored thereon program instructions that, upon execution by one or more processors of a system comprising a video camera (see Glaser, fig. 5, camera 100, server 503), cause the system to carry out operations including: operating in a first mode, wherein operating in the first mode comprises: 
with the video camera, continuously monitoring a display component of a display device for display of a first particular image (see Glaser, para. [0058], CCTV, PWM image), wherein the display device is external to the computing device and the video camera (see Glaser, fig. 4, display 400, camera 100); and 
upon detecting that the first particular image ceases being displayed after having been detected in the display component during the monitoring (see Glaser, para. [0055], absence of the PWM), recording information indicative of at least the first particular image (see Glaser, fig. 8, image frames 803,804, para. [0045]) and a first timestamp marking a first time (see Glaser, para. [0069], real time stamps).
Glaser is silent to teaching that wherein the first timestamp marking a first time at which the first particular image ceased being displayed in the display component.
In the same field of endeavor, Stumpe teaches a system wherein the first timestamp marking a first time at which the first particular image ceased being displayed in the display component (see Stumpe, col. 13, lines 30-55, timestamp of new images indicative of new business logo displayed and ceased of old business logo).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Glaser with the teaching of Stumpe in order to maintain accurate information by providing timestamps of events (see Stumpe, col. 1, lines 5-15).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sterzbach (2017/0147622), Almgren (2016/0182237), Chinoy (9,984,354) and Davis (10,529,028) teach systems for images analysis and processing. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN WU HUANG whose telephone number is (571)272-7852. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEN W HUANG/              Primary Examiner, Art Unit 2648